Citation Nr: 1228523	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asbestosis, as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from November 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for asbestosis.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a Decision Review Officer (DRO) at a February 2009 hearing and before the undersigned Acting Veterans Law Judge at a March 2010 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

In March 2010, subsequent to the issuance of the February 2010 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

The Board sought an opinion from the Veterans Health Administration (VHA) in May 2011 and such an opinion was obtained in June 2011.  The Veteran and his representative were provided with a copy of this opinion in February 2012 and were given 60 days to submit additional evidence and argument.  In March 2012, the Veteran responded that he had no further argument or evidence to submit and requested that the Board immediately proceed with the adjudication of his appeal.


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's asbestosis or other pulmonary disorder and his service.
CONCLUSION OF LAW

The criteria for the establishment of service connection for a pulmonary disorder, to include asbestosis, are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for asbestosis in an April 2007 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, Social Security Administration (SSA) records, various private treatment records, VA treatment records, the VA examination report and a VHA opinion have been obtained.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2010 hearing, the undersigned inquired as to the nature of the Veteran's post-service civilian employment and whether he received SSA benefits.  The Board therefore concludes that it has fulfilled its duty under Bryant. 


As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as sarcoidosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual and Manual Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4-00 (April 13, 2000). 

The guidelines provide that the latency period varied from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

These provisions are not substantive but must be considered by the Board in adjudicating asbestos related claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran has alleged developing asbestosis as a result of his exposure to asbestos while serving aboard the U.S.S. Warrington during service.

An October 1968 service discharge examination was negative for any relevant abnormalities and the Veteran denied shortness of breath in an accompanying Report of Medical History (RMH).  A June 1970 tuberculosis contact follow-up indicated that the Veteran had been exposed and that subsequent chest X-rays were negative.  An August 1970 discharge examination was negative for any relevant abnormalities and an accompanying chest X-ray was negative.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to asbestosis or other pulmonary disorder.

Service personnel records indicate that the Veteran was assigned to the U.S.S. Warrington from February 1969 to August 1970.  His military occupational specialty (MOS) was listed as Boatswain's Mate Basic.

A March 2001 private chest X-ray contained an impression of bilateral interstitial fibrosis that was casually related to asbestosis, provided that the Veteran's exposure period and period of latency were appropriate.

An April 2001 private X-ray evaluation from Dr. J. B. indicated that he had reviewed the March 2001 chest X-ray according to the ILO 80 classification.  The provider found that there were changes consistent with asbestosis provided that the Veteran's exposure history and period of latency were appropriate.

A June 2001 statement from Dr. G. N. reflected the Veteran's reports of exposure to asbestos material from 1971 through 1985.  He was exposed while working around gaskets, firebrick, gloves and insulation as a welder as well as working alongside pipefitters.  Current respiratory complaints or a history of smoking were denied.  Pulmonary function testing (PFT) was consistent with a mild obstructive and a mild restrictive defect.  A diagnostic impression of bilateral interstitial fibrotic changes consistent with pulmonary asbestosis was made. 

A January 2006 VA chest X-ray was negative for chest disease or interval changes.

 A March 2006 VA chest X-ray was negative for active chest disease.

An April 2006 newspaper article indicated that a state court had dismissed thousands of claims from the active asbestos docket as they were based upon questionable medical diagnoses.  Physicians, including Dr. J. B., allegedly made these diagnoses based on mass produced litigation screening reports.  This doctor also had appeared before a Congressional subcommittee concerning the screening practices.

During a February 2009 DRO hearing, the Veteran testified that he went to his foreman three or four times during service due to breathing difficulties but did not see a doctor.  He had received compensation in relation to a class action law suit involving asbestosis.  After service, he worked as a welder for 19 or 20 years. 

A November 2009 VA PFT revealed mild obstruction with air-trapping and a mild diffusion impairment.

A December 2009 VA examination noted that the Veteran worked in deck handling, cleaning and painting for two years on a destroyer that was built with asbestos insulation.  After service, he worked as a welder for 29 or 30 years before retiring in 2004 and was exposed to asbestos in this occupation.  Current symptoms included a productive intermittent cough and he treated his symptoms with an inhaler.  An accompanying chest computed tomography (CT) scan revealed a prominence of the vascularity and bronchial in the lower lungs with interstitial fibrosis and bronchiectasis.  Following this examination and a review of the Veteran's claims file, the examiner opined that it was less likely as not that the Veteran's current lung condition was caused by or related to his minimal exposure to asbestos in service.  There was only minimal exposure to asbestos during service as the Veteran's MOS of basic Boatswain's Mate was thought to have minimal exposure to asbestos as per the service department memorandum "Navy Job Titles (Ratings) and Probability of Exposure" to asbestos and an extensive 20 year post-service history of such exposure.  The examiner referenced the June 2001 letter from Dr. G. N. citing to the Veteran's post-service occupational history of asbestos exposure from 1971 to 1985 while working around gaskets, fire breaks and insulation as a welder.  In addition, the examiner opined that the April 2001 report from Dr. J. B. was not sufficient to confirm a diagnosis of asbestosis as it was a laboratory report and did not state that the Veteran had asbestosis.  This physician had also been investigated for making diagnoses of asbestosis based upon mass produced litigation screening reports as part of asbestos-related litigation.

During a March 2010 hearing, the Veteran testified that his occupation during service was Boatswain's Mate and that he was stationed aboard the U.S.S. Warrington for about one year and nine months.  His responsibilities included sandblasting, painting, chipping paint and mixing paint and he was exposed to asbestos during these job functions.  He was also exposed to asbestos in his living compartment as it was located near the ceiling insulation and he saw flakes come down while he was sleeping.  In addition, the boiler room contained pipes that were insulated with asbestos.  He complained of breathing problems to a corpsman during service.  After service, he was diagnosed with asbestos.  He worked as a welder for 28 or 29 years and was exposed to asbestos in the plant he worked in.

A June 2011 VHA opinion reflected the Veteran's reports of being exposed to asbestos during service as he was responsible for sandblasting, painting, chipping paint and mixing paint while serving aboard the U.S.S. Warrington.  The Veteran worked as a welder for 20 to 30 years after service and he denied a history of smoking.  The examiner noted that there have been conflicting post-service opinions as to whether the Veteran suffered from asbestosis.  Guidelines related to asbestos-related lung disease were published by the American Thoracic Society (ATS) in 2004 and related three general criteria to determine the presence of asbestos-related lung disease.  These criteria included: (1) evidence of structural pathology consistent with asbestos-related disease as documented by imaging or histology; (2) evidence of causation by asbestos as documented by the occupational and environmental history, markers of exposure (usually pleural plaques), recovery of asbestos bodies or other means and (3) the exclusion of alternative plausible causes for the findings.

The June 2011 VHA examiner opined that all outside physicians relied upon chest X-rays to provide evidence of structural pathology consistent with asbestos-related lung disease as several X-rays showed evidence of bibasilar fibrosis which was indeed a finding of asbestosis.  The VA reviewer relied in part upon a report from a December 2009 CT scan which found no sign of asbestosis but noted bronchiectasis in both lungs and interstitial fibrosis.  However, the impression in that December 2009 CT scan was not altogether accurate as the findings as reported can in fact be seen in biopsy-proven asbestosis and these CT findings neither confirm nor refute the diagnosis.  The VHA examiner felt that these results satisfied the first ATS criteria.  As for exposure to asbestos, the Veteran would be expected to have minimal exposure due to his in-service occupation as per a service department memorandum but did report that asbestos was installed above his bunk and flaked off.  It was also possible that he had prolonged exposure to asbestos over the course of 20 to 30 years in his post-service occupation.  In general, asbestosis was most commonly associated with prolonged exposure over the course of 10 to 20 years per ATS guidelines.  Short, intense exposures on the order of several months to a year can also result in asbestosis.  While not well defined, "intense" exposure usually related to large dust burdens in enclosed spaces.  Occupations with this type of exposure involved handling raw asbestos, installing/removing insulation, etc.  Passive flaking from installed asbestos insulation would be unlikely to constitute an "intense" exposure, though it was still a theoretical possibility.  In the VHA examiner's review of the Veteran's claims file, it was unclear that a sufficient exposure to asbestos took place during his period of service to result in asbestosis.

The June 2011 VHA examiner noted that the last of the criteria related to exclusion of other plausible etiologies for a given set of findings.  In this case, the abnormal findings consisted of pulmonary fibrosis and were seen on both chest X-ray and CT scan.  There was a question of pleural disease on some of the chest X-rays but this finding was not noted on CT scan.  The CT scan was a much more sensitive test in evaluating the pleural space, as compared to a chest X-ray.  The other significant abnormality was a decrease in the Veteran's diffusing capacity (64% of predicted) as noted on pulmonary function tests.  While all of these findings could be seen in asbestosis, they can also be seen in other causes of pulmonary fibrosis such as chronic aspiration or idiopathic pulmonary fibrosis.  The Veteran had clear evidence of a pulmonary disorder and it was possible, though not certain, that the disorder in question was asbestosis.  Even if proven to represent asbestosis, it seemed doubtful that the exposure to asbestos he experienced while in the service was sufficient to result in asbestosis.  In summary, the examiner opined that it was less likely than not that the Veteran's current condition was a result of his exposure to asbestos during active military service.

An undated internet article about asbestosis indicated that most exposure to asbestos happened as a result of employment in an industry that required regular contact with asbestos.  The article also indicated that asbestosis took many years to manifest and usually did not show up for 20, 30 or even more years after exposure to the asbestos.  

An undated United States House of Representatives Energy and Commerce Committee report indicated that its Chairman had sought information from a variety of physicians, including Dr. J. B., regarding medical practices conducted to support personal injury litigation relating to silicosis.




Analysis

The Veteran has a current disability as he has been found to have asbestosis.  In order for the Veteran's current asbestosis to be recognized as service connected, the competent evidence of record must establish a direct link between either condition and an in-service injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.309; Shedden and Hickson, supra.  The Board notes there is no presumption that a veteran was exposed to asbestos in service by reason of having been on a ship.  Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 2000).

No such evidence suggesting a nexus between the Veteran's disability and service has been received.   The Veteran's August 1970 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for asbestosis until 2001, more than 30 years after service.  The December 2009 VA examiner found that the Veteran's current lung condition was less likely as not caused by his minimal exposure to asbestos during service.  The June 2011 VHA examiner found that it was less likely than not that the Veteran's respiratory condition was a result of his exposure to asbestos during service.  These opinions were accompanied by a detailed rationale and are being afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other competent medical evidence has been submitted suggesting such a nexus.  The Board notes that although a chest X-rays dated in March 2001 and April 2001 and a June 2001 letter from Dr. G. N. noted findings consistent with asbestosis, no opinion regarding the etiology of this disability was provided.

The Veteran is not competent to opine as to the etiology of his asbestosis as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current pulmonary disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant case when the Veteran had documented post-service occupational exposure to asbestos lasting between 20 and 30 years.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current asbestosis and service are not probative as to this question.

Sarcoidosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case, the clinical evidence was negative for a diagnosis of sarcoidosis.

As the evidence is against finding a nexus between the Veteran's service and his current pulmonary disorder, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a pulmonary disorder to include asbestosis is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


